TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-02-00058-CR


                                      Michael Fruin, Appellant

                                                   v.

                                    The State of Texas, Appellee



      FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
           NO. 961194, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING




                Appellant Michael Fruin pleaded guilty to sexually assaulting a child. See Tex. Pen.

Code Ann. ' 22.011 (West Supp. 2002). He was convicted of this offense and placed on community

supervision. He now appeals from an order revoking supervision based in part of his pleas of true to

some of the alleged violations.

                Appellant=s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State,

485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

A copy of counsel=s brief was delivered to appellant, and appellant was advised of his right to examine

the appellate record and to file a pro se brief. No pro se brief has been filed.       We have reviewed
the record and counsel=s brief and agree that the appeal is frivolous and without merit. We find

nothing in the record that might arguably support the appeal.

               The order revoking community supervision is affirmed.




                                             ______________________________________

                                             Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Affirmed

Filed: August 30, 2002

Do Not Publish




                                                2